Name: 92/300/EEC: Commission Decision of 22 May 1992 laying down detailed rules for the application of Council Regulation (EEC) No 3185/91 adopting measures for the import of fruit and vegetables from certain countries affected by cholera
 Type: Decision_ENTSCHEID
 Subject Matter: plant product;  health;  tariff policy;  America
 Date Published: 1992-06-16

 Avis juridique important|31992D030092/300/EEC: Commission Decision of 22 May 1992 laying down detailed rules for the application of Council Regulation (EEC) No 3185/91 adopting measures for the import of fruit and vegetables from certain countries affected by cholera Official Journal L 162 , 16/06/1992 P. 0018 - 0019COMMISSION DECISION of 22 May 1992 laying down detailed rules for the application of Council Regulation (EEC) No 3185/91 adopting measures for the import of fruit and vegetables from certain countries affected by cholera (92/300/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3185/91 of 22 October 1991 adopting measures for the import of fruit and vegetables from certain countries affected by cholera (1), and in particular Article 6 thereof, Whereas Regulation (EEC) No 3185/91 lays down the requirements to be met for importing fruit and vegetables originating in or consigned from certain regions of South America where the incidence of cholera is rapidly increasing; whereas the Regulation provides, inter alia, for the drawing up of three different documents for the export of fruit and vegetables from the affected regions to the European Community; Whereas a specimen should be drawn up of the official certificate to be issued by the recognized health authorities of the third country concerned, and the conditions should be laid down under which data are to be entered in the documents accompanying the products in question; Whereas the measures provided for in this Decision are in accordance with the opinion of the ad hoc committee set up by Regulation (EEC) No 3185/91, HAS ADOPTED THIS DECISION: Article 1 The certificate of origin or consignment provided for in Article 2 (1) of Regulation (EEC) No 3185/91 must accompany all consignments of fruit and vegetables to the Community, whether or not they come from an administrative unit affected by cholera. A certificate issued by the authorities of the administrative district of origin or of consignment shall be acceptable. Article 2 The official certificate referred to in Article 2 (2) of Regulation (EEC) No 3185/91 must be drawn up in accordance with the specimen shown in the Annex to this Regulation. The certificate in question must accompany consignments of fruit and vegetables originating in or coming from the administrative units affected by cholera listed in Annex I to Regulation (EEC) No 3185/91. Article 3 The accompanying document referred to in Article 2 (3) of Regulation (EEC) No 3185/91 must specify: - the date of embarkation of the products and, - as appropriate, one of the treatments referred to in Annex IV, Part A.1 or Part B.1, 2 or 3 of Regulation (EEC) No 3185/91. Article 4 This Decision shall apply from 1 July 1992. Article 5 This Decision is addressed to the Member States. Done at Brussels, 22 May 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 303, 1. 11. 1991, p. 1. ANNEX Certificate model Republic: Ministry: Certificate number: HEALTH CERTIFICATE OF EXPORTATION FRUIT AND VEGETABLES according to the provisions of Regulation (EEC) No 3185/91 The (name of the health authority recognized in Annex II for issuing certificates) CERTIFIES: The consignment composed of (description of consignment i.e.: type of fruit or vegetables, type and number of packages, gross or net weight and, where appropriate, the type of treatment) embarked at (embarking place) by (identification of transporter) going to (place and country of destination) which comes from the establishment (name and address of the establishment) which meets the health conditions required to ensure proper standards of hygiene in handling operations and, in particular, employs a system whereby the water used is treated with chlorine or uses some other equivalent process (*). The abovementioned establishment is subjected to stringent inspection by officials of the recognized health authority and all hygienic requirements for processing, presentation and packaging are complied with. Done at , on Stamp and signature of recognized authority Remark: The entries issued in this document are not exclusive, and it is possible to add other supplementary information required by the recognized authority for different controls.